UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-161941 ECOCHILD INC. (Exact Name of Registrant as Specified in its Charter) Nevada Pending (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 40 Warren Street, 3rd Floor, Charlestown, MA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number including area code: (617) 886-5154 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox Applicable Only to Corporate Issuers: Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: Class OutstandingasofFebruary18 Common Stock, $.001 par value ECOCHILD INC. TABLE OF CONTENTS Page PARTI - FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Managements Discussion and Analysis of Financial Conditionand Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PARTII - OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 20 SIGNATURES 21 3 PART 1 – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ECOCHILD INC. (A Development Stage Company) FINANCIAL STATEMENTS January 31, 2010 (Unaudited) BALANCE SHEETS INTERIM STATEMENTS OF OPERATIONS INTERIM STATEMENTS OF CASH FLOWS STATEMENT OF STOCKHOLDERS’ EQUITY NOTES TO FINANCIAL STATEMENTS 4 ECOCHILD INC. (A Development Stage Company) BALANCE SHEETS January 31, October 31, (Unaudited) (Audited) ASSETS Current assets Cash $ 484 $ 21,308 Prepaid expenses 200 - Total current assets 684 21,308 Security deposit 350 350 Total assets $ 1,034 $ 21,658 LIABILITIES & STOCKHOLDERSEQUITY Current liabilities Accounts payable and accrued liabilities $ 12,427 $ 7,696 Due to related parties 2,500 1,750 Total current liabilities Capital stock $0.001 par value; 75,000,000 shares authorized; 9,625,000 shares issued and outstanding Additional paid in capital Deficit accumulated during the development stage ( 48,893) ( 22,788) Total Stockholders Equity ( 13,893) 12,212 Total Liabilities and Stockholders Equity $ 1,034 $ 21,658 The accompanying notes are an integral part of these financial statements 5 ECOCHILD INC. (A Development Stage Company) INTERIM STATEMENTS OF OPERATIONS (Unaudited) Three Months Three Months December 18, 2007 Ended Ended (Inception) Through January 31, January 31, January 31, Sales $ - $- $ 9,850 Cost of goods sold - - Gross profit - - Expenses: Accounting and audit fees 5,250 - 11,500 General and administrative Legal fees - Management - Organization costs - - Rent - Transfer agent - Travel - - Income (loss) before provision for income tax ( 26,105) ( 167) ( 48,893) Provision for income tax - - - Net income (loss) $ ( 26,105) $ ( 167) $ ( 48,893) Net income (loss) per share $ ( 0.01) $( 0.00) Weighted average number of common shares outstanding 9,625,000 - The accompanying notes are an integral part of these financial statements 6 ECOCHILD INC. (A Development Stage Company) INTERIM STATEMENTS OF CASH FLOWS (Unaudited) Three Months Three Months December 18, 2007 Ended Ended (Inception) Through January 31, January 31, January 31, Cash Flows From Operating Activities: Net income (loss) $ ( 26,105) $ ( 167) $ ( 48,893) Adjustment to reconcile net income to net cash provided by (used for) operating activities: Prepaid expenses ( 200) - ( 200) Security deposit - - ( 350) Accounts payable and accrued liabilities 4,731 - Accounts payable related parties - Net cash provided by (used for) operating activities ( 20,824) ( 167) ( 34,516) Cash Flows From Financing Activities: Proceeds from issuance of common stock - - Common stock subscription - - Net cash provided by (used for) financing activities - Net Increase (Decrease) In Cash ( 20,824) Cash At The Beginning Of The Period - Cash At The End Of The Period $ 484 $ 2,177 $ 484 Schedule Of Non-Cash Investing And Financing Activities None Supplemental Disclosure Cash paid for: Interest $ - $ - $ - Income Taxes $ - $ - $ - The accompanying notes are an integral part of these financial statements 7 ECOCHILD INC. (A Development Stage Company) STATEMENT OF STOCKHOLDERS EQUITY (Unaudited) Deficit Accumulated During the Common Shares Paid In Development Number Par Value Capital Stage Total Balances, December 18, 2007 - $ - $ - $ - $ - Net gain (loss) for the period ended October 31, 2008 - - - ( 2,223) ( 2,223) Balances, October 31, 2008 - - - ( 2,223) ( 2,223) Issued for cash: Common stock April, 2009  at $0.001 - - 6,000 Common stock July, 2009  at $0.008 - Net gain (loss) for the period ended October 31, 2009 - - - ( 20,565) ( 20,565) Balances, October 31, 2009 9,625 25,375 ( 22,788) 12,212 Net gain (loss) for the period ended January 31, 2010 - - - ( 26,105) ( 26,105) Balances, January 31, 2010 $ 9,625 $ 25,375 $ ( 48,893) $ ( 13,893) The accompanying notes are an integral part of these financial statements 8 ECOCHILD INC. (A Development Stage Company) NOTES TO THE FINANCIAL STATEMENTS January 31, 2010 (Unaudited) Note 1 Nature and Continuance of Operations Organization Ecochild Inc. (the “Company” or “Ecochild”) is a Nevada corporation in the development stage and has minimal operations. The Company was incorporated under the laws of the State of Nevada on December 18, 2007. The proposed business plan of the Company is to sell and distribute organic food products. Unaudited Financial Statements The accompanying financial statements of Ecochild Inc. as of January31, 2010, and October 31, 2009, and for the three months ended January 31, 2010, and 2009, and cumulative from inception, are unaudited. However, in the opinion of management, the financial statements include all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the Company’s financial position as of January 31, 2010, and October 31, 2009, and the results of its operations and its cash flows for the three months ended January 31, 2010, and 2009, and cumulative from inception. These results are not necessarily indicative of the results expected for the fiscal year ending October 31, 2010. The accompanying financial statements and notes thereto do not reflect all disclosures required under accounting principles generally accepted in the United States of America. Refer to the Company’s audited financial statements as of October 31, 2009, filed with the SEC for additional information, including significant accounting policies. Going Concern These financial statements have been prepared on a going concern basis. The Company had a working capital deficiency at January 31, 2010, of $14,243, and has an accumulated deficit of $48,893 since inception. Its ability to continue as a going concern is dependent upon the ability of the Company to generate profitable operations in the future and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due. The outcome of these matters cannot be predicted with any certainty at this time. These factors raise substantial doubt that the company will be able to continue as a going concern. The Company to date has funded its initial operations through the issuance of 9,625,000 shares of capital stock for the net proceeds of $35,000 and revenue from sales of $9,850. Management plans to continue to provide for its capital needs by the issuance of common stock and related party advances. These financial statements do not include any adjustments to the amounts and classification of assets and liabilities that may be necessary should the Company be unable to continue as a going concern. Note 2 Summary of Significant Accounting Policies The financial statements of the Company have been prepared in accordance with generally accepted 9 ECOCHILD INC. (A Development Stage Company) NOTES TO THE FINANCIAL STATEMENTS January 31, 2010 (Unaudited) accounting principles in the United States of America. Because a precise determination of many assets and liabilities is dependent upon future events, the preparation of financial statements for a period necessarily involves the use of estimates which have been made using careful judgement. Actual results may vary from these estimates. The financial statements have, in management’s opinion, been properly prepared within reasonable limits of materiality and within the framework of the significant accounting policies summarized below: Development Stage Company The Company complies with Financial Accounting Standard Board Statement (“FAS”) No. 7 and The Securities and Exchange Commission Act Guide 7 for its characterization of the Company as development stage. Cash and Cash Equivalents For purposes of reporting within the statement of cash flows, the Company considers all cash on hand, cash accounts not subject to withdrawal restrictions or penalties, and all highly liquid debt instruments purchased with a maturity of three months or less to be cash and cash equivalents.
